There is neither pleading nor proof that but for the reduction of price from $4 per acre to $3.75 per acre appellees could and would have procured a purchaser ready, willing, and able *Page 1033 
to purchase the property for $4 per acre. Neither was there pleading nor proof to support a recovery upon the theory of quantum meruit. The suit was upon an express contract that appellants would pay a commission of 5 per cent. upon any price realized for the property. Under this state of the record, the writer is of the opinion that if appellants' contract was that they should pay to appellees a 5 per cent. commission in the event only that appellees should find a purchaser at $4 per acre, and that appellees were not employed to sell at a lower price than that as contended by appellants and as testified by some of the witnesses, then appellees could not recover even though their efforts were the efficient cause of the sale at $3.75, and even though the motive which inspired appellants to reduce the price to that sum was to defeat appellees in the collection of a commission. It seems to the writer that to hold otherwise would be to adopt a rule for suits by brokers on contracts for commissions contrary to the rule governing in suits upon contracts for services of a different character, and he is unable to perceive any reason for such a distinction. Hence he is of the opinion that the special instruction given by the court made the basis of the fifth assignment and copied in the opinion of the majority was erroneous in that it warranted a recovery even though the contract between the parties was as contended by appellants and noted above, and that for this error the judgment should be reversed and the cause remanded.
Notwithstanding the fact that the issue of bad faith on the part of appellants in reducing the price of the property to $3.75 per acre after it was listed at $4 per acre was treated by appellants, as well as by appellees, as an issue material to appellees' recovery, and no assignments are urged to the submission of that issue in the court's charge, the writer is of the opinion that it should not have been submitted to the jury, as it tended to obscure the controlling issues. If appellants contracted to pay appellees 5 per cent. commission on the price realized for the land regardless of the price for which it should be sold, as pleaded by appellees, and if the efforts of appellees were the efficient cause of the sale, then they were entitled to recover independent of appellants' motive for reducing the price. And if the contract alleged in appellees' petition and upon which their suit was founded was not established by proof, then they could not recover, even though appellants reduced the price for the fraudulent purpose alleged by appellees, and even though appellees' services were the efficient cause of the sale. This suggestion is offered in the belief that, if sound, it will prove helpful to a better understanding of the principles of law governing in cases like this.